Title: From John Adams to Antoine Marie Cerisier, 12 June 1787
From: Adams, John
To: Cerisier, Antoine Marie


          
            Dear Sir
            Grosvenor Square London Juneth. 12 1787
          
          I received your frindley and obliging Letter at Amsterdam and was very Sory that I could not, by returning through Leyden, have the Pleasure of an Interiew with you. I had the Stronger Motive to desire it. as I wished to see the Remarks you have made upon the Defence &c When you, calld that Work the Breviary of geneuine Republican Principels, compatible with the nature of Society and with Liberty, Safety and good order, you made it, the greatest Compliment that ever was made it, and you fully expressed the objects, Which the Writer had in View however imperfectly or meanly he may have executed his Intentions.—
          I wish you would publish your observations upon it. for it is Truth alone, that is sought. But if you have any Reasons against publishing them I should be much obliged to you for a Copy of them, the Subject is interesting to Mankind, and there is now Such an Effort, in France, Holland, Ireland, the Austrian Netherlands, Denmark and other Places to obtain Soumthing like the advant-ages of the three Divisions of Power that the time Seems to be peculiarly favourable. for discussions of this kind
          I am, My dear Sir yours,
          
            John Adams—
          
        